DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2021 was filed before the mailing date of the Notice of Allowance on October 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive in view of the claim amendments and, therefore, the finality of that action is withdrawn. 
Response to Arguments
Applicant’s arguments, see page 8, filed on October 8, 2021, with respect to the claims failure to reasonably provide enablement for using a predetermined transition plan to determine a set of operational parameters have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph rejection of claims 1-13 has been withdrawn. 
Applicant’s arguments, see pages 8 and 9, filed on October 8, 2021, with respect to unpatentability over the prior art combination of Garcia and Mao et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1-13 has been withdrawn. 
Allowable Subject Matter
Claims 1, 11, and 14-21 are allowed. 
Reasons for Allowance
An examiner’s statement of reasons for allowance was provided in the Notice of Allowance mailed on October 28, 2021. 

Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 4, 2021